Citation Nr: 1630586	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to April 1994. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from a March 2009 rating action by the Regional Office (RO) in Chicago, Illinois.  

In December 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1998, the Board denied a claim for service connection for a bilateral ankle condition.  

2.  The evidence received since the Board's July 1998 decision, which denied a claim for service connection for a bilateral ankle disability, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have an ankle disability, a hand disability, a shoulder disability, or a left elbow disability, that was caused by service.
CONCLUSIONS OF LAW

1.  New and material evidence has been received since the Board's July 1998 decision, which denied a claim for service connection for an ankle disability; the claim for service connection for a bilateral ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).

2.  A bilateral ankle disability, a hand disability, a shoulder disability, and a left elbow disability, were not incurred in or caused by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For all claims, although additional evidence has been received since the issuance of the most recent supplemental statement of the case, dated in June 2015, a waiver of RO review of this evidence is of record.  See 38 C.F.R. § 20.1304(c) (2015); Veteran's waiver form, received in June 2016.

New and Material

The Veteran asserts that new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability.  

In August 1994, the RO denied a claim for service connection for a bilateral ankle condition.  The Veteran appealed, and in July 1998, the Board denied the claim.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2014 & Supp. 2015).  

In February 2007, the Veteran filed to reopen the claim.  In March 2009, the RO denied the claim. 

The Board notes that the RO's language in its March 2009 rating decision is somewhat vague as to whether or not it reopened the claim.  In any event, regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include psychosis, and organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.   

At the time of the Board's July 1998 decision the evidence included the Veteran's service treatment records.  This evidence showed that in January 1989, he was treated for left ankle strain.  The impression was Grade I mild inversion sprain.  He was given a profile (light duty) preventing him from running for seven days.  In March 1989, he was treated for symptoms following twisting his right ankle while playing basketball.  The impression was mild right ankle sprain.  The Veteran's separation examination report, dated in February 1994, showed that his lower extremities, and feet, were clinically evaluated as normal.  In the associated "report of medical history,"  he complained of bilateral ankle symptoms, with a history of "twisting them a lot."  

As for the post-service medical evidence, a VA examination report, dated in May 1994, did not note any relevant complaints, findings, or diagnoses.  

The Board must determine if new and material evidence has been submitted since the July 1998 Board decision.  See 38 U.S.C.A. § 5108.  At the time of the Board's decision, there was no current and competence evidence to show that the Veteran had a disability of either ankle, and no competent evidence linking an ankle disability to the Veteran's service.  

The evidence received since the Board's July 1998 rating decision includes VA progress notes, which show that in February 2000, he sought treatment for complaints of symptoms that included ankle pain and swelling.  The assessments noted ankle pain, chronic, with occasional swelling.  In May 2011, the Veteran complained of symptoms that included "arthritic-type pains" in joints that included his ankles.  On examination, he weighed 290 pounds.  The impression notes degenerative joints disease of joints that included the ankles.  In 2012 and 2013, he sought additional treatment and was provided with braces.

The Board finds that the evidence which was not of record at the time of the July 1998 Board decision, which is not cumulative and is "new" within the meaning of 38 C.F.R. § 3.156, is material.  Although there is subsequently-dated conflicting evidence, discussed infra, the submitted medical evidence shows that the Veteran was diagnosed with DJD of the ankles in 2011.  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only. 

Service Connection

The Veteran asserts that he is entitled to service connection for a bilateral hand disability, a bilateral  ankle disability, a bilateral shoulder disability, and a left elbow disability.  During his hearing, held in December 2015, the Veteran testified to the following: during service he was a paratrooper, and he sustained injuries to his ankles, hands, shoulders, and left elbow, during landings.  He estimated that he had made as many as 28 jumps during service.  The Veteran's spouse testified that she has been married to him for 28 years, and that she has observed his pain in the claimed joints.  

In February 2009, the Veteran filed his claims for service connection.  In April 2009, the RO denied the claims.  The Veteran has appealed. 

The Veteran's service treatment records as to his ankles have previously been discussed.  In addition, this evidence shows that as of 1989, he received considerable treatment for right (but not left) elbow symptoms.  

In March 1990, he was treated for a left shoulder injury.  On examination, he had a FROM (full range of motion).  An X-ray was WNL (within normal limits).  The assessment was soft tissue injury.  He was provided with a profile (light duty) and Motrin.  The Veteran's separation examination report, dated in February 1994, showed that his upper and lower extremities, and feet, were clinically evaluated as normal.  In the associated "report of medical history,"  he complained of right (but not left) elbow symptoms, cramps in his lower legs during road marches, and bilateral ankle pain, with a history of "twisting them a lot."  

As for the post-service medical evidence, a May 1994 VA examination report shows complaints of right elbow pain, with no complaints for the left elbow.  He reported that his ankles had bothered him "now and again" during service, but that "they haven't bothered him in recent months."  He reported that he had dislocated his left shoulder in 1989 or 1990, and the report notes, "It really has not been giving him any trouble at all except in cold weather, again it will ache just a little bit."  

On examination, the hands, wrists, and digits were noted to be functioning normally, with excellent strength, bilaterally.  Pronation and supination of the elbows was normal.  Both ankles showed normal configuration.  The arches of the feet were intact.  He ambulated on the heels, toes, and lateral aspects of the feet with no difficulty.  Heel, toe, and tandem gait were normal.  An X-ray of the left shoulder was normal.  There was no relevant diagnosis.  

VA progress notes show that in July 1999, the Veteran sought treatment for right shoulder symptoms.  He reported that he hurt his right shoulder while parachuting during service.  A history of arthritis was noted (the location was not specified).  The assessment was degenerative joint disease, rule out rotator cuff problem of the right shoulder.  

X-rays of the right shoulder, taken in July and September of 1999, were normal.  

In February 2000, he sought treatment for complaints of symptoms that included ankle pain and swelling.  The assessments noted ankle pain, chronic, with occasional swelling.  In May 2011, the Veteran complained of symptoms that included "arthritic-type pains" in joints that included his ankles.  

On examination, he weighed 290 pounds.  The impression notes degenerative joints disease of joints that included the ankles "by history."  In 2012 and 2013, he sought additional treatment and was provided with ankle braces; he was noted to have chronic pain, to include at his shoulders, wrists, and ankles.   A December 2015 report notes complaints of "shoulders, wrists and elbow," and notes, "generalized joint pains of unknown etiology."  

VA disability benefits questionnaires (DBQs), dated in March 2015, show that the Veteran was afforded examinations of his hands, ankles, shoulders, and elbow, by Dr. G.  All DBQs show that Dr. G indicated that the Veteran's claims file and VA e-folder had been reviewed.  These reports show the following: 

With regard to the hands, the Veteran complained of hand and finger symptoms.  He did not provide any details of any service-related etiology.  The records are completely silent as to him having complained or been treated for any condition involving his hands or fingers.  The examination was normal.  Dr. G concluded, "I have no condition to link to his military service."

With regard to the ankles, the Veteran had a history of bilateral lateral collateral ligament sprain in 1989.  He reported being diagnosed with arthritis of the bilateral ankles in 1995, and using a brace occasionally.  He gave no etiology for the arthritis or any specific injury.  He had ankle sprains during service in 1989, and both conditions appear to have been self-limiting with no significant follow-up.  There were no abnormalities of the ankles noted upon separation in 1994.  It is unclear what motivation there was for his being provided with (post-service) ankle braces.  There was a notation of arthritis in May 2011, however, this appears to have been purely speculative, as there were no imaging results available to correlate that.  Dr. G concluded that the note mentioning arthritis in the ankles was never documented to be true, and that based on the absence of imaging results in the records, the Veteran is shown to have had bilateral ankle sprains 26 years ago, which have resolved.  She concluded, "I therefore find no condition to relate to his service."

With regard to the shoulders, the Veteran reported no specific injury or activity in service that injured his shoulders.  He reported taking Tylenol and Advil for his symptoms.  His records showed that in March 1990, he received treatment for left shoulder symptoms related to a parachute jump.  His X-rays were normal.  There was no follow-up treatment.  It appeared that he may have strained the left shoulder, but that is not entirely clear.  In July 1999, he sought treatment for a three-day history of right shoulder symptoms.  He attributed his pain to a parachute jump and said that he had a history of shoulder dislocation with use of a sling for two weeks; there are no such records of his having been seen or treated for such a condition, or documentation of his use of a sling.  X-rays at that time were normal.  He had been separated from service for five years by that time.  

Dr. G concluded, "There is no objective evidence to render a diagnosis of the claimed bilateral shoulders condition."  

With regard to the left elbow, the Veteran complained of daily elbow pain that lasts all day.  He provided no details as to how his elbows became symptomatic in relation to his activities during service.  There was notation of degenerative arthritis of both elbows in February 2013, however, this appears erroneous as it relates to the left elbow, as there are no imaging results related to the left elbow.  The Veteran did fall on his right elbow playing basketball and had some arthritis and surgery for that.  The left elbow examination was normal, other than for his complaints of pain.  There is no objective evidence to render a diagnosis of the claimed left elbow condition.  The Veteran does not have a current diagnosis associated with the claimed left elbow.  Dr. G concluded, "I found no condition to relate to his time in the service."  

For all claims, the "medical opinion" portion of the DBQs notes a May 2011 notation of DJD of the ankles, a February 2013 notation of DJD of the wrists, and a notation of chronic shoulder pain in August 2013.  Dr. G concluded that the claimed conditions are less likely as not (less than a 50 percent probability) incurred in or caused by service.  She explained the following: she found no condition involving either ankle, and therefore there was no condition to relate to his service.  There is no diagnosed left elbow condition to establish a nexus with service.  The Veteran's records are silent as to any left elbow condition.  The records are silent regarding any hand condition, with a normal examination, so there is no condition with which to establish a nexus to service.  There is no competent medical evidence in the records to show that either shoulder was ever injured in the service.  His shoulders were X-rayed and found to be normal.  The Veteran reported (in July 1999) a right shoulder injury while parachute jumping, but that was never substantiated.  Therefore, there is no current condition involving either shoulder with which to establish a nexus to service.  

Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Although the Veteran has complained of pain in the claimed joints, VA does not generally grant service connection for symptoms unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent).  The preponderance of the evidence fails to establish the current presence of an ankle, hand, shoulder, or left elbow disability, at any time during the appeal period or proximate to his claim for benefits.  Id.; McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

The March 2015 VA medical opinions of record are considered highly probative as to the issues of whether or not current disabilities are shown, as they are shown to have been based on a review of the Veteran's claims file, and as they contain sufficient rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   Accordingly, the preponderance of the evidence is against the claims for  ankle, hand, and shoulder, disabilities, and a left elbow disability, and the claims must be denied.  

In reaching these decisions, the Board has considered comments in the VA progress notes, to include notations of degenerative joint disease to both elbows secondary to parachute jumping while he was in the Army, and "chronic bi-lateral knee, ankles, wrists, and shoulder pain (all related to military service per patient due to his MOS).  See e.g., VA progress notes, dated in April 2012 and August 2013.  However, as noted by Dr. G in March 2015, there are no supporting X-ray reports or other imaging studies to show that the Veteran has arthritis of any claimed joint.  See generally 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015); VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Furthermore, none of these notations are shown to have been based on a review of the Veteran's claims file, or any other detailed and accurate medical history.  Prejean; see also Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  They therefore warrant no probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The issues on appeal are based on the contentions that ankle, hand, and shoulder, disabilities, and a left elbow disability, were caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and the post-active-duty service medical records have been discussed and reviewed.  The Veteran is not shown to currently have any of the claimed conditions, and there is simply no probative evidence in this record that supports any of the Veteran's claims. 

The Board further notes that, even if it were to assume the current existence of the claimed conditions, there is no competent and probative evidence of record that connects these problems to service.  The Board has considered this issue with great care in light of what the Veteran did during his service.  However, the post-service examinations have provided significant evidence against these claims that the Board can not ignore. 

Given the foregoing, the Board finds that the service treatment reports, and the post-active-duty service medical evidence, outweigh the Veteran's contentions to the effect that the claimed conditions were caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has also been afforded an examinations, and he has been found not to have the claimed conditions.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral ankle disability is reopened.  To this extent only, the appeal is granted. 

Service connection for an ankle disability, a hand disability, a shoulder disability, and a left elbow disability, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


